DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-9, 11-13, 15-17, 19, 21-22, 24-25, 27, 30-43 are rejected under 35 U.S.C. 103(a1) as being unpatentable over Harrison et al. (US Pub: 2019/0227667 A1) in view of Otagaki et al (US Patent 10,268,328 A1).
 	As to claim 1, Harrison discloses a sensor device (i.e. the sensor system as seen in figure 1 and 12) (see Fig. 1, 12, [0062-0064]) comprising: 
 	a plurality of electrode portions configured to provide one or more electrical signals (i.e. the plurality of electrode 102 seen in figure 1) (see Fig. 1, [0062-0064]); and 

 	wherein the one or more electrical signals are provided in response to a change in capacitance between at least one of the plurality of electrode portions and at least one other of the plurality of electrode portions (i.e. the eight sensors 102 are shows to detect the capacitive interaction) (see Fig. 1, 3, [0062-0074]).
 	However, Harrison is silent with respect to responsive to a change in the gap therebetween caused by a force or pressure applied to the non-conductive material (i.e. Harrison teach a large surface area for capacitance detect but does not explicitly define a precise gap demarcation on the non-conductive material).
 	Otagaki teaches the gap therebetween caused by a force or pressure applied to the non-conductive material (i.e. as seen in figures 3 and 4, Otagaki teaches a separation area T in element 310 which is said to be a non-conductive dielectric material which is triggered by the pressure of a user’s figure apply a force onto the surface and bending the surface as seen in figure 4B) (see Fig. 3-4, Col. 3, Lines 56-Col.4, Line 18).
 	Since Both Harrison and Otagaki teaches an electronic device having capacitance based input system that detect user applied pressure on a surface, they are analogous in having the same field of application and in solving similar type of problems.
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the precise pressure based capacitance 
 	As claim 30, Harrison teaches a sensor device (i.e. the sensor system as seen in figure 1 and 10) (see Fig. 1, 12, [0062-0091]) comprising:
 	A plurality of electrode portions configured to provide one or more electrical signals (i.e. the plurality of electrode 102 seen in figure 1 which is further shown in figure 10 with gaps there between) (see Fig. 10, [0062-0091]), wherein there is a gap between respective electrode portions (i.e. a gap is shown between the array electrode as seen in figure 10 embodiment 1000 in the different patterns that allows for the isolated input of touch input control) (see Fig. 1 and 10, [0062-0091]); and
 	A non-conductive material provided on or over the plurality of electrode portions (i.e. the carbon ABS material which surround the electrode is provide on the plurality of the electrode to isolate the nodes) (see Fig. 10, [0062-0091]);
 	Wherein the plurality of the electrode portions are formed of or comprises a thermo-formable material (i.e. the carbon ABS is a thermos-formable plastic material where the electrode are formed on) (see Fig. 1, 10, [0062-0091]); 
 	Wherein the one or more electrical signal are provided in response to measuring a change in capacitance between at least one of the plurality of electrode portions and a conductive object being near to or in contact with the non-conductive material provided on or over the respective electrode portion (i.e. the eight sensors 102 are shows to detect the capacitive interaction) (see Fig. 1, 3, [0062-0074]).

 	Otagaki teaches wherein the plurality of electrode portions are configured to provide a change in the one or more electrical signals in response to movement of a conductive object across the non-conductive material provided on or over the plurality of electrode portions (i.e. as seen in figures 3 and 4, Otagaki teaches a separation area T in element 310 which is said to be a non-conductive dielectric material which is triggered by the pressure of a user’s figure apply a force onto the surface and bending the surface as seen in figure 4B with the electrical signal being captured and detected) (see Fig. 3-4, Col. 3, Lines 56-Col.4, Line 18).
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the precise pressure based capacitance detection electrode design of Otagaki, in the overall application of Harrison in order to reduce the Harrison’s invention into practice with an actual mechanical electrode pairing design which allows precise interactive feedback for the user and decrease the cost of the overall device (see Otagaki, Col. 1).

	As to claim 3, Harrison teaches the device of claim 1, wherein one or more of the plurality of electrode portions is formed of or comprises a thermo-formable conductive material; and wherein the non-conductive material is formed of or comprises a thermo-formable material (i.e. the plastic material with 3-D printing material are by definition thermos-formable material which creates the device as seen in figure 1 and 12) (see Fig. 1, 2, [0018]). 
	As to claim 4, Harrison teaches the device of claim 1, wherein at least one of the plurality of electrode portions and the non-conductive material has, at least in part, a three-dimensional form; and wherein the at least one of the plurality of electrode portions has, at least in part, a planar form (i.e. as seen in figures 1-12 the sensory system of Harrison shows a three-dimension electrodes and non-conductive material surround it which forms a planar electrode surfaces) (see Fig. 1-12, [0062-0074]). 
	As to claim 6, Harrison teaches the device of claim 1, wherein the plurality of electrode portions and the non-conductive material are formed, by molding, to comprise one or more user interactive areas (i.e. as seen in figures 25 the sensory system of Harrison shows a three-dimension device made with molded material surround the electrode to create a user interactive area) (see Fig. 25-27, [0058, 0074]).
	As to claim 7, Harrison teaches the device of claim 1, wherein the non-conductive material is over molded on or over the plurality of electrode portions (i.e. as seen in figures 25 the sensory system of Harrison shows a three-dimension device 
	As to claim 8, Harrison teaches the device of claim 1 wherein the non-conductive material is further provided in the gap (i.e. as seen in figures 1-12 the sensory system of Harrison shows a three-dimension electrodes and non-conductive material surround it which where gap exist in the array that is filled) (see Fig. 1-12, [0062-0074]).
	As to claim 9, Harrison teaches the device of claim 1, wherein one or more of the plurality of electrode portions is configured to move relative to at least one other electrode portion in response to a force or pressure applied to the non-conductive material and wherein the at least one of the plurality of electrode portions has, at least in part, a planar form (i.e. as seen in figure 25-27, the molded device is seen to be flexible and allow the user to deform it to move the electrode and thereby creating computing detected capacitive input signals) (see Fig. 25-27, [0122-0127]). 
	As to claim 11, Harrison teaches the device of claim 8, wherein when a force or pressure is applied, movement of one or more of the electrode portions changes the gap (i.e. as seen in figure 25-27, the molded device is seen to be flexible and allow the user to deform it to move the electrode and thereby creating computing detected capacitive input signals) (see Fig. 25-27, [0122-0127]).
	As to claim 12, Harrison teaches the device of claim 8, further comprising a projection formed in the non-conductive material, the projection arranged for a user to grip or move;  and wherein one or more of the plurality of electrode portions extends into the projection (i.e. as seen in figure 25-27, the molded device is seen to be flexible 
	As to claim 13, Harrison teaches the device of claim 12, wherein movement of the projection causes relative movement between the one or more electrode portions and at least one other of the plurality of electrode portions and wherein the device is configured to detect push, pull or twist movements of the projection (i.e. as seen in figure 25-27, the molded device is seen to be flexible and allow the user to deform it to move the electrode and thereby creating computing detected capacitive input signals) (see Fig. 25-27, [0122-0127]).
	As to claim 15, Harrison teaches the device of claim 1, wherein the sensor device is configured to provide a change in the one or more electrical signals in response to movement of a conductive object across the non-conductive material (i.e. as seen in figure 1-12 the device of Harrison detect electrical signals from the array of electrode to detect movement in the object) (see Fig. 1-12, [0062-0074]). 
	As to claim 16, Harrison teaches the device of claim 15, wherein at least one of the plurality of electrode portions are shaped and arranged to provide the one or more electrical signals in response to linear or circular movements of a conductive object across the non-conductive material (i.e. as seen in figure 25-27, the molded device is seen to be flexible and allow the user to deform it to move the electrode and thereby creating computing detected capacitive input signals) (see Fig. 25-27, [0122-0127]).
	As to claim 17, Harrison teaches the device of claim 15, wherein at least two adjacent electrode portions are configured to overlap in one or more directions either in contact or not in contact with each other and wherein the at least two adjacent electrode 
	As to claim 19, Harrison teaches the device of claim 1, wherein the plurality of electrode portions comprises one or more hollows or recesses to provide a predetermined resistance between any two given points, and wherein there is a plurality of hollows or recesses forming a regular array and wherein at least one of the plurality of electrode portions comprises a complex shape or a repeating geometric pattern to provide a predetermined resistance between any two given points (i.e. as seen in figure 25-27 the brain shapes device is shown with hollow areas and recess between different points on the array of sensors) (see Fig. 25-57, [0122-0127]). 
	As to claim 21, Harrison teaches the device of claim 1, wherein the plurality of electrode portions or the non-conductive material has, at least in part, a three-dimensionally profiled surface, and wherein the electrical signal changes in response to movement of the conductive object over the surface of the non-conductive material (i.e. as seen in figures 25-27 the brain shapes device is shown with three-dimensional profiled surface that movement in the object is detected which shows non-conductive surface supporting the plurality of electrode on the matrix area) (see Fig. 25-27, [0122-0127]).
 	As to claim 22, Harrison teaches the device of claim 1, wherein the non-conductive material is formed of or comprises a substantially rigid material, or a flexible, 
 	As to claim 24, Harrison teaches the device of claim 3, wherein the thermo-formable conductive material is or comprises one or more of: silicone rubber comprising conductive material, conductive natural rubber, and a conductive plastics material; and wherein the non-conductive material is or comprises one or more of silicone rubber, natural rubber, a plastics material, and thermo-formed fabrics or synthetic leather (i.e. as seen in figure 1-12, the array of the electrode and area surround the material is said to be made out of plastic material and the electrode are said to conductive materials) (see Fig. 1-12, [0062-0075]). 
 	As to claim 25, Harrison teaches a method of manufacturing the sensing device as defined in claim 1, the method comprising an over molding process of: forming the plurality of electrode portions or the non-conductive material;  and forming the other of the plurality of electrode portions or the non-conductive material over the plurality of electrode portions or the non-conductive material (i.e. as seen in figures 1-12 the sensory system of Harrison shows a three-dimension electrodes and non-conductive material surround it which are formed with plastic material in a molded toy surface configuration) (see Fig. 1-12, [0062-0074]).
 	As to claim 27, Harrison and Otagaki teaches a system comprising a sensor device as defined in claim 1, and a measurement apparatus (i.e. the sensors system of figure 1) (see Fig. 1, [0062-0063]), the measurement apparatus configured, in use, to 
 	As to claim 32, Harrison and Otagaki teaches the device claim 30, wherein at least one of the plurality of electrode portions and the non-conductive material has, at least in part, a three-dimensional form; and wherein the at least one of the plurality of electrode portions has, at least in part, a planar form (i.e. as seen in figure 3-4 of Otagaki the electrode the figure 4A structure 400 is a planar structure which has a non-conductive material 310 within the sandwich structure which has plurality of electrode) (see Harrison Fig. 18-22, Otagaki, Fig. 3-4, Col. 3, Line 45-Col. 4, Line 18).

	As to claim 34, Harrison and Otagaki teaches the device of claim 30, wherein the non-conductive material is over molded on or over the plurality of electrode portions (i.e. the Otagaki figure 3-4 embodiment shows the non-conductive 310 element molded on the electrode portion forming the sandwich structure) (see Otagaki, Fig. 3-4, Col. 3-4).
	As to claim 35, Harrison and Otagaki teaches the device of claim 30, wherein the non-conductive material is further provided in the gap (i.e. the central clearance between the top and bottom substrate of Otagaki Fig. 4A is a gap element 310) (see Otagaki, Fig. 3-4, Col. 3-4).
	As to claim 36, Harrison and Otagaki teaches the device of claim 30, wherein at least one of the plurality of electrode portions are shaped and arranged to provide the one or more electrical signals in response to linear or circular movements of a conductive object across the non-conductive material (i.e. as seen in figure 17 of Harrison the toy device is a plastic molded device having conductive and non-conductive material which has the nose area which is one or more user interactive area which provide for conductive device responsive to linear movement such as user’s figure moving across the nose of the toy) (see Harrison Fig. 17, [0114], Otagaki Fig. 3-4, Col. 3, Line 45-Col. 4, Line 18).

	As to claim 38, Harrison and Otagaki teaches the device of claim 30, wherein the plurality of electrode portions comprises one or more hollows or recesses to provide a predetermined resistance between any two given points, and wherein there is a plurality of hollows or recesses forming a regular array and wherein at least one of the plurality of electrode portions comprises a complex shape or a repeating geometric pattern to provide a predetermined resistance between any two given points (i.e. as seen in figure 12 of Harrison the array of electrode portion comprises a geometric pattern which is repeated to provide a predetermined resistance with the points in the measurement of accurate touch input) (see Fig. 12, [0093]).
	As to claim 39, Harrison and Otagaki teaches the device of claim 30, wherein the plurality of electrode portions or the non-conductive material has, at least in part, a three-dimensionally profiled surface, and wherein the electrical signal changes in response to movement of the conductive object over the surface of the non-conductive material (i.e. as seen in figure 17 of Harrison the toy device is a plastic molded device 
	As to claim 40, Harrison and Otagaki teaches the device of claim 30, wherein the non-conductive material is formed of or comprises a substantially rigid material, or a flexible, deformable or pliable material or wherein the plurality of electrode portions is formed of or comprises a substantially rigid material, or a flexible, deformable or pliable material (i.e. as seen in figure 17 of Harrison the toy device is a plastic molded device having conductive and non-conductive material which has the nose area which is one or more user interactive area which provide for conductive device responsive to linear movement such as user’s figure moving across the nose of the toy) (see Harrison Fig. 17, [0114], Otagaki Fig. 3-4, Col. 3, Line 45-Col. 4, Line 18).
	As to claim 41, Harrison and Otagaki teaches the device of claim 30, wherein the thermo-formable conductive material is or comprises one or more of: silicone rubber comprising conductive material, conductive natural rubber, and a conductive plastics material; and wherein the non-conductive material is or comprises one or more of silicone rubber, natural rubber, a plastics material, and thermo-formed fabrics or synthetic leather (i.e. as seen in figure 17 of Harrison the toy device is a plastic molded device having conductive and non-conductive material which has the nose area which is one or more user interactive area which provide for conductive device responsive to linear movement such as user’s figure moving across the nose of the toy, the material is 
	As to claim 42, Harrison and Otagaki teaches a method of manufacturing the sensing device as defined in claim 30, the method comprising an over molding process of: forming the plurality of electrode portions or the non-conductive material; and forming the other of the plurality of electrode portions or the non-conductive material over the plurality of electrode portions or the non-conductive material (i.e. as seen in figure 17 of Harrison the toy device is a plastic molded device having conductive and non-conductive material which has the nose area which is one or more user interactive area which provide for conductive device responsive to linear movement such as user’s figure moving across the nose of the toy) (see Harrison Fig. 17, [0114], Otagaki Fig. 3-4, Col. 3, Line 45-Col. 4, Line 18).
	As to claim 43, Harrison and Otagaki teaches the system comprising a sensor device as defined in claim 30, and a measurement apparatus, the measurement apparatus configured, in use, to receive one or more electrical signals from the sensor device, the measurement apparatus comprising instructions to process the one or more electrical signals from the sensor device over a period of time and determine, from variations or characteristics in the one or more electrical signals, a location of a touch on the sensor device with a conductive object, a speed of movement of the conductive object across the device, and/or a direction of movement of the conductive object (i.e. as seen in figure 17 of Harrison the toy device is a plastic molded device having conductive and non-conductive material which has the nose area which is one or more user interactive area which provide for conductive device responsive to linear 

Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 6-9, 11-13, 15-17, 19, 21-22, 24-25, 27, and 30-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 18, 2021